Citation Nr: 0412329	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Propriety of the 10 percent rating assigned for an initial 
grant of service connection for hepatitis C, effective from 
January 3, 2000.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a noncompensable percent evaluation for 
hepatitis C.  After the veteran issued a timely Notice of 
Disagreement with this decision, a September 2002 RO rating 
decision granted him a 10 percent evaluation for hepatitis C 
effective on January 3, 2000 (based on the date upon which 
his original claim for VA compensation for this disease was 
received).  Thereafter, in January 2003, the veteran filed a 
timely Substantive Appeal of the initial rating assigned for 
hepatitis C.  Consideration must therefore be given regarding 
whether the case warrants the assignment of separate ratings 
for his service-connected liver disease for separate periods 
of time, from January 3 2000, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

At a September 2003 video conference hearing before the 
undersigned Veterans Law Judge, the veteran, via his 
representative, presented statements to the effect that he is 
also claiming entitlement to an increased rating for post-
traumatic stress disorder.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.

As will be discussed below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
The veteran is advised that VA will notify him if further 
action is required on his part.  


REMAND

In our review of the claims file we note that the most recent 
examination that the veteran had received from VA for the 
specific purpose of evaluating his service-connected 
hepatitis C disease was in January 2001.  Although the 
evidence includes 


outpatient medical reports showing the veteran's treatment 
for symptoms relating to his hepatitis C from 1999 to 2003, 
and also reports of general medical examinations conducted in 
October 2002 and July 2003, we are of the opinion that an 
updated examination of his hepatobiliary system by a 
specialist in gastroenterology is necessary to ensure that we 
obtain an accurate picture of his current level of liver 
impairment due to hepatitis C and its effect on his digestive 
system prior to our appellate adjudication of this claim.  In 
this regard, we note that the applicable regulations for 
rating hepatitis C were revised during the course of this 
appeal on July 2, 2001.  VA must consider the applicability 
of the provisions of both the old and the new ratings 
schedule for evaluating hepatitis C and rate this disease 
using the version of the regulations which are most favorable 
to the veteran's claim for a rating increase, whether they be 
from the old ratings schedule or from the newly promulgated 
one.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, an updated VA liver examination whose report 
addresses the new rating criteria in the examiner's 
commentary would be beneficial to both the veteran and the 
adjudicators of this issue on appeal.  [See Green v. 
Derwinski, 1 Vet. App. 121 (1991): Fulfillment of the VA's 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.]

A review of the claims file shows that in a February 2003 RO 
decision the veteran was granted, inter alia, service 
connection and a 10 percent rating for tinea versicolor and 
popular dermatitis.  Notice of this decision was sent to the 
veteran in correspondence dated March 2003.  Thereafter, in 
April 2003, the veteran submitted correspondence expressing 
disagreement, inter alia, with the initial rating assigned 
for this skin disorder.  This statement is sufficient to 
constitute a timely Notice of Disagreement as it was received 
within a year from the date he was notified of the decision.  
(See 38 C.F.R. § 20.201 (2002); Gallegos v. Principi, 283 
F.3d 1309 (Fed. Cir. 2002).  A review of the record, however, 
does not indicate that a Statement of the Case addressing the 
specific issue of propriety of the 10 percent evaluation 
assigned for an initial grant of service connection for tinea 
versicolor and popular dermatitis was furnished by the RO to 
the veteran in response to his timely Notice of Disagreement. 



It is proper to remand this claim because the veteran has not 
been provided a Statement of the Case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if he is required to take 
further action.

In view of the foregoing discussion, the case is REMANDED for 
the following actions:

1.  The RO should consider the veteran's 
claim of entitlement to a higher initial 
rating for hepatitis C under the 
Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereinafter "the VCAA").  
In doing so, the RO should ensure that 
all notification and assistance 
requirements of the VCAA are satisfied, 
including notice to the veteran of the 
evidence necessary to substantiate his 
claim and the division of responsibility 
between the VA and the veteran in 
obtaining that evidence.

2.  The veteran should be provided with 
a VA examination which specifically 
pertains to his liver impairment due to 
hepatitis C.  The examiner should review 
the veteran's claims folder prior to 
conducting the examination with regard 
to his pertinent medical history.  A 
liver enzyme function test should be 
performed, in addition to any other 
tests deemed 


appropriate by the examiner.  After 
examining the veteran, the examiner 
should present discussion which 
addresses the following questions:

(a.)  Is the veteran's hepatitis C 
manifested by objective evidence of 
marked liver damage manifested by 
liver  function test and marked 
gastrointestinal symptoms, or  with 
episodes accompanied by disabling 
symptoms requiring rest therapy?  

(b.)  Is the veteran's hepatitis C 
manifested by objective evidence of 
near-constant debilitating  symptoms 
(such  as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and 
right upper quadrant pain?   
  
(c.)  Is the veteran's hepatitis C 
manifested by objective evidence of 
moderate liver damage and disabling 
recurrent episodes of 
gastrointestinal disturbance,  
fatigue, and mental depression?

(d.)  Is the veteran's hepatitis C 
manifested by objective evidence of 
daily fatigue, malaise, and 
anorexia, with  substantial weight 
loss (or other indication of 
malnutrition) and hepatomegaly, or; 
incapacitating  episodes (with 
symptoms such as fatigue, malaise,  
nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain having a total duration of at 
least six weeks during the past 12-
month period, but not occurring 
constantly?

(e.)  Is the veteran's hepatitis C 
manifested by objective evidence of 
minimal liver damage with 


associated fatigue, anxiety, and 
gastrointestinal disturbance of  
lesser degree and frequency but 
necessitating dietary  restriction 
or other therapeutic measures?

(f.)  Is the veteran's hepatitis C 
manifested by objective evidence of 
daily fatigue, malaise, and 
anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating  
episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right 
upper quadrant pain) having a total 
duration of at least four weeks, but 
less than six weeks, during the past 
12-month period?

(g.)  Is the veteran's hepatitis C 
manifested by objective evidence of 
demonstrable liver damage with mild  
gastrointestinal disturbance?

(h.)  Is the veteran's hepatitis C 
manifested by objective evidence of 
daily fatigue, malaise, and anorexia 
(without weight loss or 
hepatomegaly), requiring  dietary 
restriction or continuous 
medication, or;
incapacitating episodes (with 
symptoms such as fatigue,  malaise  
nausea, vomiting  anorexia, 
arthralgia, and right upper quadrant 
pain) having a total duration of at  
least two weeks, but less than four 
weeks, during the past 12-month 
period?

(i.)  Is the veteran's hepatitis C 
manifested by objective evidence of 
intermittent fatigue, malaise, and 
anorexia, or; incapacitating 
episodes 


(with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) having a total duration of at 
least one week, but less than two 
weeks, during the past 12-month 
period?

(j.)  Is the veteran's hepatitis C 
essentially healed and 
nonsymptomatic?

4.  Thereafter, the RO should ensure 
that all notice and duty-to-assist 
provisions of VCAA have been properly 
applied in the development of the claim.  
Then the claim of entitlement to a 
higher initial evaluation in excess of 
10 percent for service-connected 
hepatitis C for the period commencing on 
January 3, 2000, should be considered 
based on all evidence of record.  The RO 
must consider the applicability of the 
provisions of both the old and the new 
ratings schedule for evaluating 
hepatitis C and rate the disease using 
the version of the regulations which are 
most favorable to the veteran's claim 
for a rating increase, whether they be 
from the old ratings schedule or from 
the newly promulgated one, pursuant to 
the decision of the United States Court 
of Appeals for Veterans Claims in the 
case of Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  If the maximum benefit is 
not awarded, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.




5.  The RO should provide the veteran 
and his representative a Statement of 
the Case as to the issue of propriety of 
the 10 percent evaluation assigned for 
an initial grant of service connection 
for tinea versicolor and popular 
dermatitis.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2003).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs 





expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

